Ingraham, J. (dissenting):
I dissent. The cause of action is to recover from the defendants a sum of money which they had received as a preference and which by subdivision b of section 60 of the Bankruptcy Law (30 U. S. Stat. at Large, 562) the trustee in bankruptcy is authorized to recover from the person receiving it. The action does not seek to set aside the assignment, and no such relief is necessary to enable the trustee to recover the amount paid as a preference. The assignee of the bankrupt is not a party nor is any relief asked against him. The Bankruptcy Law gives to the trustee a cause of action against any one who has received a preference from the bankrupt within four months before the petition is filed to recover the property or its value. If a creditor has received a portion of the bankrupt’s property as a preference, the trustee can recover that property or its value from the creditor who has received it, and that cause of action is, I think, an action at law of which the City Court had jurisdiction.
Determination affirmed, with costs.